DETAILED ACTION
The communication dated 2/16/2022 has been entered and fully considered.
Claims 1-6 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1. (Currently Amended) A method for producing a ceramic molded body, the method comprising: 
a molding step of subjecting a ceramic molding material to extrusion molding using an extrusion molding machine equipped with a temperature control portion to provide a ceramic molded body; 
a cutting step of cutting the ceramic molded body to have a predetermined length; and 
a dimension measuring step of measuring a dimension of the cut ceramic molded body before drying; 
wherein a relationship between a temperature of the temperature control portion and the dimension of the cut ceramic molded body is previously obtained, and based on the relationship, an appropriate temperature of the temperature control portion is calculated from the dimension of 

REASONS FOR ALLOWANCE
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is considered to be: Breuer et al. (U.S. PGPUB 2011/0278753), hereinafter BREUER. BREUER teaches a method of extruding a ceramic molded body [Abstract; 0002]. BREUER teaches an extrusion system (10) used to create ceramic articles from ceramic logs formed by extruding a ceramic-forming extrusion material (34) [0020]. BREUER teaches the batch (34) goes to an extrusion unit (90) and the extrusion unit forms an extrudate (100) [0024; 0026]. BREUER teaches the extrudate (100) is deposited onto a conveyor (110) arranged adjacent extrusion die (92) and the extrudate (100) is cut into sections called logs (101) [0026]. BREUER teaches measuring the log to determine if the length is out of specification [0056], indicating that the logs are cut to a predetermined length.
BREUER fails to suggest, teach or disclose a dimension measuring step of measuring a dimension of the cut ceramic molded body before drying and wherein a relationship between a temperature of the temperature control portion and the dimension of the cut ceramic molded body is previously obtained, and based on the relationship, an appropriate temperature of the temperature control portion is calculated from the dimension of the ceramic molded body measured in the dimension measuring step. One of ordinary skill in the art at the time of the effective filing date of the applicant’s invention would not be reasonably motivated to modify BREUER to have a dimension measure step of a measuring a dimension of the cut ceramic . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE BEHA whose telephone number is (571)272-2529. The examiner can normally be reached MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/C.B./Examiner, Art Unit 1748                                                                                                                                                                                                        

/JACOB T MINSKEY/Primary Examiner, Art Unit 1748